—Order, Supreme Court, New York County (Eileen Bransten, J.), entered January 8, 1997, which partially granted plaintiffs motion for a protective order against defendant’s interrogatories, and denied defendant’s cross motion to compel plaintiff’s production of certain documents, and order, same court and Justice, entered April 21, 1997, which, insofar as appealable and as appealed from, denied defendant’s motion to renew so much of the prior order as denied documentary production, unanimously affirmed, with costs.
Defendant’s motion to compel plaintiff to provide an authorization for records of counseling sessions was properly denied since defendant has failed to demonstrate the relevance of such records in an action for legal malpractice alleging a failure to take proper steps to enforce plaintiffs parental rights (see, 239 AD2d 109). Defendant’s motion to compel plaintiff to respond to his second set of interrogatories was also properly denied in light of the duplicative nature of the questions. Fur*502ther, we see no reason to disturb the motion court’s conclusion that all discovery (other than examinations before trial) has been appropriately provided by plaintiff. We have considered defendant’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.